DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "240" and "250" have both been used to designate the structural parameter resetting unit (see para. [0069], [0071]).  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 
“an electrode pattern 4” (see para. [0017]-[0019] and [0034]).  
“a structural parameter resetting unit 240” (see para. [0069]). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-5 objected to because of the following informalities: 
The term “the calculation number” in line 11 does not have exact antecedent basis. The term “a number of times of calculation” is introduced in line 7.
For purposes of examination, “the calculation number” is interpreted by the Examiner to read “the number of times of calculation”.
The term “the capacitance” in line 12 does not have exact antecedent basis. The term “a virtual capacitance” is introduced in lines 9-10.
For purposes of examination, “the capacitance” is interpreted by the Examiner to read “the virtual capacitance”.
Claims 2-5 are objected to due to their dependence therefrom.
 Appropriate correction is required.

Claim 5 objected to because of the following informalities: 
The term “the characteristic calculating unit” in line 5 does not have exact antecedent basis. The term “a characteristic calculation unit” is introduced in claim 1, line 15.
For purposes of examination, “the characteristic calculating unit” is interpreted by the Examiner to read “the characteristic calculation unit”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract ideas of calculations and modelling, which are mathematical concepts. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea implemented on a generic computer and descriptions of data. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited elements are one or more processors and descriptions of data. Implementing an abstract idea on a generic computer, such as a processor, does not amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1976 (2014). The inputs described in the claims are descriptions of data, which does not amount to significantly more than the judicial exception. See Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016).  

Regarding claim 1: A frequency selective surface design apparatus for supporting design of a frequency selective surface in which a unit cell of a resonator is arranged on a plane, the frequency selective surface design apparatus comprising: an LC generation unit, including one or more processors, configured to receive an input of a structural parameter representing a structure of the unit cell, and generate an inductance and a capacitance of the unit cell; a corrected resonance point calculation unit, including one or more processors, configured to receive inputs of a number of times of calculation input from an outside, the inductance, and the capacitance, model a correction circuit by using a circuit in which a virtual capacitance is connected in parallel via a transmission line to each of distribution inductances obtained by division of the inductance by the calculation number and the transmission line is terminated at the capacitance, and calculate a corrected resonant frequency from an impedance of the correction circuit in which the virtual capacitance causes a phase difference generated in the unit cell and a phase difference generated in the transmission line to match with each other; and a characteristic calculation unit, including one or more processors, configured to receive inputs of the inductance, the capacitance, and the corrected resonant frequency, calculate a pre- correction resonant frequency from the inductance and the capacitance, obtain a correction coefficient by dividing the corrected resonant frequency by the pre-correction resonant frequency, and calculate a corrected return loss and a corrected insertion loss by multiplying each of a pre-correction return loss and a pre-correction insertion loss by the correction coefficient.  

Step 2A prong 1
“and generate an inductance and a capacitance of the unit cell”: this limitation is supported by para. [0020]-[0021] and [0035] in the Specification, which describes a mathematical concept for generating an inductance and a capacitance of the unit cell. 
 “model a correction circuit by using a circuit in which a virtual capacitance is connected in parallel via a transmission line to each of distribution inductances obtained by division of the inductance by the calculation number and the transmission line is terminated at the capacitance, and calculate a corrected resonant frequency from an impedance of the correction circuit in which the virtual capacitance causes a phase difference generated in the unit cell and a phase difference generated in the transmission line to match with each other”: this limitation is supported by para. [0036] in the Specification and fig. 6. The claimed model, division of inductance, and corrected resonant frequency calculation are mathematical concepts.
 “calculate a pre-correction resonant frequency from the inductance and the capacitance, obtain a correction coefficient by dividing the corrected resonant frequency by the pre-correction resonant frequency, and calculate a corrected return loss and a corrected insertion loss by multiplying each of a pre-correction return loss and a pre-correction insertion loss by the correction coefficient“: this limitation is supported by para. [0024]-[0025] and [0055] in the Specification, and describes calculating a pre-correction resonant frequency, correction coefficient, corrected return loss, and corrected insertion loss, which are mathematical concepts.

Step 2A prong 2 and Step 2B
“A frequency selective surface design apparatus for supporting design of a frequency selective surface in which a unit cell of a resonator is arranged on a plane, the frequency selective surface design apparatus comprising”: this describes a generic computer, as defined in the body of the claim. A generic computer does not amount to significantly more than the judicial exception. Alice Corp. Pty. Ltd. v. CLS Bank Int'l.
“an LC generation unit, including one or more processors”: a processor is a generic computer, which does not amount to significantly more than the judicial exception. Alice Corp. Pty. Ltd. v. CLS Bank Int'l.
“configured to receive an input of a structural parameter representing a structure of the unit cell”: generic computers receive data inputs. Further description of the data does not amount to significantly more than the judicial exception. Electric Power Group, LLC v. Alstom S.A.
“a corrected resonance point calculation unit, including one or more processors”: a processor is a generic computer, which does not amount to significantly more than the judicial exception. Alice Corp. Pty. Ltd. v. CLS Bank Int'l.
“configured to receive inputs of a number of times of calculation input from an outside, the inductance, and the capacitance”: generic computers receive data inputs. Further description of the data does not amount to significantly more than the judicial exception. Electric Power Group, LLC v. Alstom S.A.
“and a characteristic calculation unit, including one or more processors”: a processor is a generic computer, which does not amount to significantly more than the judicial exception. Alice Corp. Pty. Ltd. v. CLS Bank Int'l.
“configured to receive inputs of the inductance, the capacitance, and the corrected resonant frequency”: generic computers receive data inputs. Further description of the data does not amount to significantly more than the judicial exception. Electric Power Group, LLC v. Alstom S.A.

Regarding claim 2: The frequency selective surface design apparatus according to claim 1, wherein the unit cell includes a conductive pattern in which a first conductive pattern is formed in a cross shape on a dielectric substrate, a horizontal pattern and a vertical pattern forming the cross shape extend in each direction by a predetermined length, and at ends of the horizontal pattern and the vertical pattern extending by the predetermined length, second conductive patterns with a larger width than widths of the horizontal pattern and the vertical pattern extends by a predetermined length in both directions on the dielectric substrate orthogonal to each other are provided, and the structural parameter specifies a shape of the conductive pattern.  

Step 2A prong 1
The abstract ideas described in claim 1, from which claim 2 depends, are described above.
Step 2A prong 2 and Step 2B
“the unit cell includes a conductive pattern in which a first conductive pattern is formed in a cross shape on a dielectric substrate, a horizontal pattern and a vertical pattern forming the cross shape extend in each direction by a predetermined length, and at ends of the horizontal pattern and the vertical pattern extending by the predetermined length, second conductive patterns with a larger width than widths of the horizontal pattern and the vertical pattern extends by a predetermined length in both directions on the dielectric substrate orthogonal to each other are provided, and the structural parameter specifies a shape of the conductive pattern”: further description of the device being designed is additional information about the input and output data, since only the design apparatus is being positively recited (see claim 1, preamble). Further description of the data does not amount to significantly more than the judicial exception. Electric Power Group, LLC v. Alstom S.A.

Regarding claim 3: The frequency selective surface design apparatus according to claim 1, wherein the distribution inductances are values obtained by equal division of the inductance by n which is the number of times of calculation, the virtual capacitance is a value obtained from a phase matching condition for equalizing a unit phase difference of the transmission line and a phase difference generated in division of a half of a surface of the unit cell with respect to a center of the unit cell by the n , and the corrected resonant frequency is a lowest one of a plurality of calculated resonant frequencies.  

Step 2A prong 1
“the distribution inductances are values obtained by equal division of the inductance by n which is the number of times of calculation, the virtual capacitance is a value obtained from a phase matching condition for equalizing a unit phase difference of the transmission line and a phase difference generated in division of a half of a surface of the unit cell with respect to a center of the unit cell by the n , and the corrected resonant frequency is a lowest one of a plurality of calculated resonant frequencies.”: this limitation is supported by para. [0043]-[0051] in the Specification, and describes calculating the distribution inductances, the virtual capacitance, and the corrected resonant frequency, which are mathematical concepts. 

Step 2A prong 2 and Step 2B
“The frequency selective surface design apparatus according to claim 1”: as described above, the frequency selective surface design apparatus recited in claim 1 is a generic computer. A generic computer does not amount to significantly more than the judicial exception. Alice Corp. Pty. Ltd. v. CLS Bank Int'l.

Regarding claim 4: The frequency selective surface design apparatus according to claim 1, wherein the pre-correction resonant frequency is a resonant frequency of an LC series resonant circuit in which the inductance and the capacitance are connected in series.  

Step 2A prong 1
The abstract ideas described in claim 1, from which claim 4 depends, are described above.
Step 2A prong 2 and Step 2B
“wherein the pre-correction resonant frequency is a resonant frequency of an LC series resonant circuit in which the inductance and the capacitance are connected in series”: further description of the device being designed is additional information about the input data, since only the design apparatus is being positively recited (see claim 1, preamble). Further description of the data does not amount to significantly more than the judicial exception. Electric Power Group, LLC v. Alstom S.A.

Regarding claim 5: The frequency selective surface design apparatus according to claim 1, further comprising: a structural parameter resetting unit, including one or more processors, configured to receive inputs of the corrected return loss and the corrected insertion loss calculated by the characteristic calculating unit and a desired resonant frequency input from the outside, obtain a Pagedifference between the corrected resonant frequency and the desired resonant frequency, and perform structural-parameter resetting from the difference, wherein the structural parameter resetting unit is configured to repeat the structural-parameter resetting until the difference reaches a predetermined value.

Step 2A prong 1
“obtain a Pagedifference between the corrected resonant frequency and the desired resonant frequency, and perform structural-parameter resetting from the difference, wherein the structural parameter resetting unit is configured to repeat the structural-parameter resetting until the difference reaches a predetermined value”: this limitation is supported by para. [0070]-[0077] in the Specification and fig. 13, and describes repeating calculations for a difference between the corrected resonant frequency and the desired resonant frequency, which is a mathematical concept. 

Step 2A prong 2 and Step 2B
“a structural parameter resetting unit, including one or more processors”: a processor is a generic computer, which does not amount to significantly more than the judicial exception. Alice Corp. Pty. Ltd. v. CLS Bank Int'l.
“configured to receive inputs of the corrected return loss and the corrected insertion loss calculated by the characteristic calculating unit and a desired resonant frequency input from the outside”: ”: generic computers receive data inputs. Further description of the data does not amount to significantly more than the judicial exception. Electric Power Group, LLC v. Alstom S.A.

Conclusion
Relevant prior art is listed in the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/Leah Rosenberg/
Examiner, Art Unit 2845
07/26/2022